Citation Nr: 1139381	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  10-41 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling for residuals, fracture, first metacarpal (thumb).

2.  Entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the left wrist.

3.  Entitlement to a compensable evaluation for carpal tunnel syndrome of the left wrist.

4.  Entitlement to service connection for a left arm disability.

5.  Entitlement to service connection for arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In the October 2009 rating decision, the RO reduced the Veteran's evaluation of residuals, fracture, first metacarpal (thumb) from 10 percent disabling to noncompensably disabling, effective January 1, 2010.  Subsequently, in a rating decision dated in April 2010, the RO increased the evaluation for the Veteran's residuals, fracture, first metacarpal (thumb) from noncompensably disabling to 10 percent disabling, effective January 1, 2010.  Because the increase in the evaluation of the Veteran's residuals, fracture, first metacarpal (thumb) does not represent the maximum rating available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to dependency allowance and entitlement to education benefits have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the left wrist, entitlement to a compensable evaluation for carpal tunnel syndrome of the left wrist, entitlement to service connection for a left arm disability, and entitlement to service connection for arthritis of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1981 to February 1986.

2.  In August 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the issue of entitlement to an evaluation in excess of 10 percent disabling for residuals, fracture, first metacarpal (thumb) is requested.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of the appeal of the issue of entitlement to an evaluation in excess of 10 percent disabling for residuals, fracture, first metacarpal (thumb) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal of the issue of entitlement to an evaluation in excess of 10 percent disabling for residuals, fracture, first metacarpal (thumb) and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to an evaluation in excess of 10 percent disabling for residuals, fracture, first metacarpal (thumb) and it is dismissed.


ORDER

The appeal of entitlement to an evaluation in excess of 10 percent disabling for residuals, fracture, first metacarpal (thumb) is dismissed.


REMAND

The Board notes that in a March 2009 rating decision the RO denied entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the left wrist, entitlement to a compensable evaluation for carpal tunnel syndrome of the left wrist, entitlement to service connection for a left arm disability, and entitlement to service connection for arthritis of the cervical spine.  The Veteran submitted a Notice of Disagreement that was received by VA in April 2009; however, a Statement of the Case (SOC) has not been issued with regard to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

The RO must issue the Veteran an SOC with respect to his claims of entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the left wrist, entitlement to a compensable evaluation for carpal tunnel syndrome of the left wrist, entitlement to service connection for a left arm disability, and entitlement to service connection for arthritis of the cervical spine, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


